The opinion states that "practically all of the reasons" given for the decision in State v. Walsh, 106 Utah 22,144 P.2d 757, apply with equal force to the facts of this case. Certainly the statute requiring indeterminate, rather than fixed terms, must be made to mesh with this Sec. 103-7-12. Not so very infrequently the legislature makes a change in one statute evidently without a full comprehension of how it affects processes of the law embodied in other statutes and yet in such a way as not to work an implied repeal. It then becomes the task of the court to infer or perhaps we should say reconstruct the intent of the legislature. A legislative intent is not always definitely in the mind of each legislator. The intent must be gleaned from objectives which the act seeks to accomplish. This may be gathered from committee reports but primarily from the act itself and other acts which reflect upon it and show a common overarching design. In State v. Walsh we found that the paramount objective of the Legislature was to brand a man as an habitual criminal only when it had been definitely determined by competent authority that the circumstances surround the commission of the antecedent crimes were such as to warrant at least three years of imprisonment. That was the overarching social purpose. We found that this pattern had not been disturbed by the passing of the indeterminate sentence law but that on the passage of that law the previously passed act on habitual criminality did not exactly mesh with the indeterminate sentence law. We had the choice of being strictly logical or of serving the objectives which the legislature sought to consummate. We chose the latter because we realized that law is not logic and not always logical. It is meant to serve the people and to comport with objectives which they, through their legislature, desired to reach. Had we applied the holdings of those cases, which for the purpose of constitutionality held the upper limit of the range to be the sentence imposed, we would have been logical but would have all parted from the paramount social purposes enunciated by the legislature. Likewise in this case if we take *Page 321 
the "life sentence" as meant by Sec. 103-7-12 to be the same as the upper life limit of an indeterminate sentence we would be strictly logical but would not have served the intent of the legislature which at the time it was passed could only have been to require the death sentence to be imposed under Sec. 103-7-12 when the crime for which the convict was incarcerated was one for which he had actually and definitely been given, not an indeterminate sentence with the upper limit life, but an out and out life sentence. When the intent of the legislature is to forfeit a life upon conviction under Sec. 103-7-12, only when he is serving a sentence actually and definitely fixed at life, and not one which by mere failure of the Board of Pardons to act may be for life, we cannot for the sake of logic hold that his life should be otherwise taken. Moreover, the principle that all doubts regarding the construction of a criminal statute must be resolved in favor of the defendant applies with especial force when the penalty is death.